              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, INC., et al.

           Plaintiffs,
v.                                       CASE NO.: 4:18cv137-MW/MAF

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of Law
Enforcement, et al.,

          Defendants.
__________________________/

                ORDER GRANTING JOINT MOTION TO
               ABROGATE MEDIATION REQUIREMENT

     This Court has considered, without hearing, the parties’ Joint Motion to

Abrogate Mediation Requirement. ECF No. 95; see also ECF No. 89 (second

amended scheduling and mediation order). This Court finds good cause has been

shown why the mediation requirement should be waived, and the motion, ECF No.

95, is therefore GRANTED.

     SO ORDERED on June 1, 2020.


                                         s/ MARK E. WALKER
                                         Chief United States District Judge
2
